                                                                                                                              Case 2:19-cv-01464-APG-BNW Document 29 Filed 06/23/20 Page 1 of 3



                                                                                                                         1    Joel E. Tasca, Esq.
                                                                                                                              Nevada Bar No. 14124
                                                                                                                         2    Stacy H. Rubin, Esq.
                                                                                                                              Nevada Bar No. 9298
                                                                                                                         3    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         4    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         5    Facsimile: (702) 471-7070
                                                                                                                              tasca@ballardspahr.com
                                                                                                                         6    rubins@ballardspahr.com
                                                                                                                         7    Attorneys for Defendant and
                                                                                                                              Third-Party Plaintiff Prog
                                                                                                                         8    Leasing, LLC
                                                                                                                         9                             UNITED STATES DISTRICT COURT
                                                                                                                         10                                 DISTRICT OF NEVADA
                                                                                                                         11   JUSTIN MEYERS, an individual,               Case No. 2:19-cv-01464-APG-BNW
                                                                                                                         12   Plaintiff,                                  NOTICE OF VOLUNTARY
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                                          DISMISSAL
                                                                                                                         13   v.
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14   PROG LEASING, LLC, a foreign limited-
                                                                                                                              liability company,
                                                                                                                         15
                                                                                                                              Defendant.
                                                                                                                         16   PROG LEASING, LLC,
                                                                                                                         17   Third Party Plaintiff,
                                                                                                                         18   v.
                                                                                                                         19   GABRIELLE COOPER,
                                                                                                                         20   Third-Party Defendant.
                                                                                                                         21

                                                                                                                         22          PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure

                                                                                                                         23   41(a)(1)(A)(i), Defendant Prog Leasing, LLC voluntarily dismisses Third Party

                                                                                                                         24   Defendant Gabrielle Cooper from the third party complaint.

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28
                                                                                                                              Case 2:19-cv-01464-APG-BNW Document 29 Filed 06/23/20 Page 2 of 3



                                                                                                                         1           Gabrielle Cooper has not filed an answer or a motion for summary judgment.

                                                                                                                         2    See Fed. R. Civ. P. 41(a)(1)(A)(i).

                                                                                                                         3

                                                                                                                         4          Dated: June 23, 2020.

                                                                                                                         5

                                                                                                                         6                                          By: /s/ Stacy H. Rubin
                                                                                                                                                                       Joel E. Tasca
                                                                                                                         7                                             Nevada Bar No. 14124
                                                                                                                                                                       Stacy H. Rubin
                                                                                                                         8                                             Nevada Bar No. 9298
                                                                                                                                                                       1980 Festival Plaza Drive, Suite 900
                                                                                                                         9                                             Las Vegas, NV 89135
                                                                                                                         10                                            Attorneys for Defendant and Third-Party
                                                                                                                                                                       Plaintiff Prog Leasing, LLC
                                                                                                                         11

                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14

                                                                                                                         15

                                                                                                                         16

                                                                                                                         17

                                                                                                                         18

                                                                                                                         19
                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28


                                                                                                                                                                      2
                                                                                                                              Case 2:19-cv-01464-APG-BNW Document 29 Filed 06/23/20 Page 3 of 3



                                                                                                                         1                                CERTIFICATE OF SERVICE

                                                                                                                         2          Pursuant to Fed. R. Civ. P. 5(b), I hereby certify that on June 23, 2020, a true

                                                                                                                         3    copy of the foregoing Notice of Voluntary Dismiss was filed via the Courts CM/ECF

                                                                                                                         4    System and electronically served by the court on all parties in interest

                                                                                                                         5

                                                                                                                         6

                                                                                                                         7                                  Kevin L. Hernandez, Esq.
                                                                                                                                                        Law Office of Kevin L. Hernandez
                                                                                                                         8                              8872 S. Eastern Avenue, Suite 270
                                                                                                                                                              Las Vegas, NV 89123
                                                                                                                         9                               kevin@kevinhernandezlaw.com
                                                                                                                         10                                    Attorney for Plaintiff
                                                                                                                         11

                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                                     /s/ Mary Kay Carlton
                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070




                                                                                                                                                                     An Employee of Ballard Spahr LLP
BALLARD SPAHR LLP




                                                                                                                         14

                                                                                                                         15

                                                                                                                         16

                                                                                                                         17

                                                                                                                         18

                                                                                                                         19
                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28
